2:18-cv-02948-DCN       Date Filed 10/29/20      Entry Number 66        Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              CHARLESTON DIVISION

   KENDRA BROWN, individually and as   )
   personal representative of the estate of
                                       )
   Minor Jalen Carter,                 )
                                       )
                     Plaintiff,        )                No. 2:18-cv-2948-DCN-TER
                                       )
               vs.                     )                         ORDER
                                       )
   CITY OF NORTH CHARLESTON and        )
   WAYNE PAVLISCHEK,                   )
                                       )
                     Defendants.       )
   ____________________________________)

          This matter is before the court on plaintiff Kendra Brown’s (“Brown”) motion to

   alter or amend judgment, ECF No. 63. For the reasons set forth below, the court grants

   the motion, vacates its judgment in part, and remands Brown’s remaining claims to the

   Charleston County Court of Common Pleas.

                                     I. BACKGROUND

          The facts of this case have been previously recounted by this court and are ably

   recited by the Magistrate Judge’s Report and Recommendation (“R&R”), ECF No. 59,

   such that detailed recitation of them here would be superfluous. Instead, the court briefly

   summarizes the material procedural history. Brown filed this action against the City of

   North Charleston (“NCHS”) and Wayne Pavlischek (“Pavlischek”) (collectively,

   “defendants”) in the Charleston County Court of Common Pleas on October 4, 2018.

   ECF No. 1-1. NCHS removed the case to this court on October 31, 2018. ECF No. 1.

   After the parties consented to partial dismissal, the remaining causes of action before the

   court were as follows: (1) a claim against Pavlischek under 42 U.S.C.§ 1983 for the use



                                                1
2:18-cv-02948-DCN        Date Filed 10/29/20     Entry Number 66        Page 2 of 8




   of excessive force in violation of Brown’s constitutional rights, and (2) claims against

   NCHS for wrongful death, negligence, and gross negligence under the South Carolina

   Tort Claims Act (“SCTCA”). ECF No. 1-1 at 6–9. Critical to the resolution of the

   instant motion, Brown’s claim against Pavlischek is rooted in federal law, while his

   claims against NCHS are purely state tort claims.

             In October of 2019, NCHS and Pavlischek each filed motions for summary

   judgment with respect to the claims asserted against them. ECF Nos. 45 and 47,

   respectively. On June 15, 2020, Magistrate Judge Thomas E. Rogers filed the R&R,

   recommending that the court grant Pavlischek’s motion for summary judgment with

   respect to Brown’s federal claim, decline to assert jurisdiction over Brown’s state law

   claims against NCHS, and remand those state law claims to state court. ECF No. 59. On

   July 29, 2020, the court filed an order adopting in part and rejecting in part the R&R (the

   “Summary Judgment Order”). ECF No. 61. Specifically, the court adopted the R&R

   with respect to Brown’s federal claim, granting summary judgment in favor of

   Pavlischek, and rejected the R&R’s recommendation that the court decline to assert

   jurisdiction over Brown’s state law claims. Accordingly, the court asserted jurisdiction

   over those claims, considered the substance of those claims, and granted NCHS’s motion

   for summary judgment with respect to the same, closing the action. On August 26, 2020,

   Brown filed the instant motion to alter or amend judgment. ECF No. 63. On August 31,

   2020, NCHS responded, ECF No. 64, to which Brown replied on September 8, 2020,

   ECF No. 65. As such, the matter has been fully briefed and is now ripe for the court’s

   review.




                                                2
2:18-cv-02948-DCN       Date Filed 10/29/20       Entry Number 66        Page 3 of 8




                                        II. STANDARD

       Federal Rule of Civil Procedure 59(e) allows a party to file a motion to alter or

   amend a judgment. The rule provides an “extraordinary remedy which should be used

   sparingly.” Pac. Ins. Co. v. Am. Nat’l Fire Ins. Co., 148 F.3d 396, 403 (4th Cir. 1998)

   (internal quotation marks omitted). The Fourth Circuit recognizes “only three limited

   grounds for a district court’s grant of a motion under Rule 59(e): (1) to accommodate an

   intervening change in controlling law; (2) to account for new evidence not available

   earlier; or (3) to correct a clear error of law or prevent manifest injustice.” Wilder v.

   McCabe, 2012 WL 1565631, at *1 (D.S.C. May 2, 2012) (citing Hutchinson v. Staton,

   994 F.2d 1076 (4th Cir. 1993)). “A party’s mere disagreement with the court’s ruling

   does not warrant a Rule 59(e) motion, and such motion should not be used to ‘rehash’

   arguments previously presented or to submit evidence which should have been previously

   submitted.” Consulting Eng’rs, Inc. v. Geometric Software Solutions & Structure Works

   LLC, 2007 WL 2021901, at *2 (D.S.C. July 6, 2007).

                                       III. DISCUSSION

          As mentioned above, the court adopted the R&R’s recommendation to grant

   summary judgment in favor of Pavlischek with respect to Brown’s federal claim. Brown

   did not object to that recommendation, nor does he argue for reconsideration of the

   court’s consequent holding in the Summary Judgment Order. As such, this order does

   not consider or affect the court’s judgment with respect to Brown’s federal claim against

   Pavlischek under § 1983. The court’s judgment in favor of Pavlischek retains full force

   and effect.




                                                 3
2:18-cv-02948-DCN       Date Filed 10/29/20       Entry Number 66        Page 4 of 8




          Brown’s motion does, however, compel the court to revisit the Summary

   Judgment Order’s other holdings. In its Summary Judgment Order, the court asserted

   supplemental jurisdiction over Brown’s state claims against NCHS and, considering

   those claims substantively, held that NCHS was entitled to immunity from those claims.

   As such, the court granted summary judgment in favor of NCHS. Brown’s motion to

   reconsider brings to light two truths that compel the court to reverse course with respect

   to those holdings. First, Brown’s substantive argument with respect to Pavlischek’s

   alleged immunity reveals that issue to be closer than the court previously gauged,

   meaning that the state law claims do not involve a straightforward application of South

   Carolina law as the court previously concluded. The issue of NCHS’s immunity, the

   court now finds, implicates vital issues of South Carolina policy with the potential to

   impact the most essential rights of South Carolinians. As such, the court agrees with

   Brown that the issue should be considered and resolved by South Carolina state courts,

   not the federal court. Secondly, as a result, the court now finds that the relevant factors

   weigh against retaining jurisdiction over Brown’s state law claims after dismissing the

   federal claim.

          As the court noted in the Summary Judgment Order, 28 U.S.C. § 1367(c)(3)

   affords a federal court the discretion to retain supplemental jurisdiction over state law

   claims even where the court has disposed of all claims with original federal jurisdiction.

   The Supreme Court has outlined four factors to guide the exercise of that discretion:

   judicial economy, convenience, fairness, and comity. Carnegie-Mellon Univ. v. Cohill,

   484 U.S. 343, 350 (1988). In addition to the traditional Cohill factors, district courts in

   this circuit have also considered “(1) whether the claim involves straightforward



                                                 4
2:18-cv-02948-DCN       Date Filed 10/29/20       Entry Number 66        Page 5 of 8




   application of well-defined case law, Caughman v. S.C. Dep’t of Motor Vehicles, 2010

   WL 348375, at *2 (D.S.C. Jan. 26, 2010); (2) whether the parties have completed

   discovery, id.; (3) the length of time the case has been pending in federal court, Varner v.

   SERCO, Inc., 2018 WL 1305426, at *4 (D.S.C. Mar. 12, 2018); and (4) whether the

   complaint was filed in federal court, id.

          In the Summary Judgment Order, the court noted that “[a]lthough comity favors

   remanding the case to state court, the factors of judicial economy, convenience and

   fairness weigh in favor of the court exercising supplemental jurisdiction” over the state

   law claims. ECF No. 61 at 6. Brown argues that the court erred in weighing the factors

   outlined above. The court now agrees. First, the court understands that convenience

   favors neither outcome because the federal and state forums are equally convenient to

   each party. Second, the court did not consider the fact that the action was initially filed in

   state court and removed to this court by the defendants. Third, while the court was

   correct in noting that the action has been pending since October 2018, Brown explained

   in her motion to amend or alter judgment that the parties are not at fault for the delay in

   the court’s resolution of the case. Indeed, the parties complied with the scheduling order

   and submitted all summary judgment papers with the court in October of 2019 but

   “awaited the filing of the R&R until June 15, 2020.” ECF No. 63 at 4–5. Finally, as

   discussed in greater detail below, that court now sees that the principle of comity looms

   so large in favor of remand that it nearly eclipses other considerations. Therefore, while

   the court still believes its retention of the state law claims would serve judicial economy,

   the other factors compel remand.




                                                 5
2:18-cv-02948-DCN        Date Filed 10/29/20        Entry Number 66         Page 6 of 8




           In the Summary Judgment Order, an court found that NCHS is immune from

   Brown’s tort claims based on the exception to South Carolina’s waiver of immunity

   found in S.C. Code Ann. § 15-78-60(6), which provides that a “governmental entity is not

   liable for a loss resulting from . . . civil disobedience, riot, insurrection, or rebellion or the

   failure to provide [or] 1 the method of providing police or fire protection.” ECF No. 61 at

   9–12. In so holding, the court relied on the South Carolina Court of Appeals’ decision in

   Huggins v. Metts, 640 S.E.2d 465 (S.C. Ct. App. 2006). There, the police responded to a

   call about a man who was threating to burn down homes and commit suicide. When the

   man, armed with butcher knives, continued towards police officers despite commands to

   stop, officers shot and killed him. The Court of Appeals found that § 15-78-60(6) applied

   because the action “concern[ed] the manner in which the police chose to provide police

   protection.” Id. at 467. This court determined that “the facts before [it] are analogous to

   Huggins.” ECF No. 61 at 10.

           As Brown now points out, the police in Huggins were responding to a specific

   call regarding a specific emergency, from which the police sought to protect those

   involved. In this case, in contrast, in the light most favorable to Brown, the apartment

   complex requested general police presence over an extended period of time to deter

   nonspecific criminal conduct. No case in South Carolina has determined whether a

   generalized request for police presence triggers § 15-78-60(6). Indeed, as Brown points

   out, the extension of § 15–78–60(6) to generalized requests for police presence could

   have implications the South Carolina legislature did not intend: “Should it stand, the



           1
           The South Carolina Court of Appeals has held that “the subsequent omission of
   the word ‘or’ in section 15–78–60(6) is apparently a scrivener’s error.” Wells v. City of
   Lynchburg, 501 S.E.2d 746, 750 (S.C Ct. App. 1998).
                                                   6
2:18-cv-02948-DCN       Date Filed 10/29/20        Entry Number 66        Page 7 of 8




   Court’s Order [could have] a chilling interpretation: a police department in South

   Carolina would be immune [from tort claims] every time an officer is attempting to

   provide protection.” ECF No. 63 at 8. The court agrees that a holding with such an

   impactful potential interpretation of a South Carolina statute is better left to the state

   courts. Moreover, as Brown notes in her motion, the state-law tort action “is between a

   South Carolina resident [and] a South Carolina department governed by purely South

   Carolina law under the SCTCA, which has a lengthy South Carolina appellate court

   record due to its nuances and complexity.” Id. at 5. The principle of comity, therefore,

   demands state court resolution of these claims. As such, the court erred in retaining

   supplemental jurisdiction over Brown’s claims against NCHS for negligence and gross

   negligence, including her claim for negligent training and supervision.

           Because the court agrees with Brown that state court is the superior forum to

   resolve Brown’s state law claims, it grants the motion without reaching the substance of

   those claims. Accordingly, the court vacates its judgement in favor of NCHS on Brown’s

   cause of action for “wrongful death, negligence and gross negligence”, ECF No. 1-1 at 6,

   and remands those claims to the Charleston County Court of Common Pleas for further

   adjudication.




                                                  7
2:18-cv-02948-DCN    Date Filed 10/29/20      Entry Number 66    Page 8 of 8




                                 IV. CONCLUSION

         For the foregoing reasons the court GRANTS the motion to alter or amend

   judgment, VACATES its judgment in part, and REMANDS the remaining claims to the

   Charleston County Court of Common Pleas.

         AND IT IS SO ORDERED.




                                     DAVID C. NORTON
                                     UNITED STATES DISTRICT JUDGE

   October 29, 2020
   Charleston, South Carolina




                                              8
